Citation Nr: 1503099	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD). 

2. Entitlement to an increased rating in excess of 20 percent for service-connected left knee disorder. 

3. Entitlement to an increased rating in excess of 20 percent for service-connected right knee disorder.  

4.  Entitlement to a collective extraschedular rating for the PTSD, right knee and left knee service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1997.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2012, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a hearing before a decision review officer in May 2012.  The Veteran failed to appear for the hearing.  That hearing request is considered withdrawn.  On the April 2012 VA Form 9, the Veteran stated that he did not want to attend a hearing before a member of the Board.  However, the cover letter of the VA Form 9 submitted by the Veteran's then representative stated that the Veteran requested a local hearing before a decision review officer, a local hearing before a traveling member of the Board, and a personal hearing in Washington D.C.  The Board sent the Veteran a letter requesting clarification in December 2014 to determine whether the Veteran intended to provide testimony at a hearing.  The Veteran did not respond to this hearing clarification letter within the allotted timeframe.  Thus, the Board can proceed without scheduling the Veteran for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2012 VA Form 9, the Veteran reported that his psychiatric symptoms have worsened.  The Veteran's last VA psychiatric examination was conducted in October 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Review of the record indicates that the Veteran is in receipt of continuing treatment for his right and left knee disorders.  The April 2014 Supplemental Statement of the Case considered VA treatment records dated through April 2014, however, records dated since November 2013 are not currently associated with the claims file.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, his last VA examination was conducted in January 2012, approximately three years ago.  In light of the state of the record, this claim must be remanded to associate those records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his right and left knee disorders.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

At last report, the Veteran is currently employed.  However, the January 2012 VA examiner stated that the Veteran's knee pain "limits his ability to work.  Because he 'must work,' he forces himself to stand and walk."  An August 2011 VA treatment record noted that the Veteran was suspended from work for two weeks due to saying "I'll hurt you man."  Thus, upon remand, the RO shall refer this case to the Director of Compensation Service for a collective extraschedular consideration because of the potentially compounding effects of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding records of VA treatment dated since November 2013.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include private treatment records noted in an October 2013 VA treatment record regarding MRIs of his knees.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his PTSD and his knee disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  The examiner should perform appropriate tests and report pertinent findings.  

The examiner should determine the nature, extent, and severity of his PTSD symptoms and comment on his social and occupational impairment due to his PTSD.    

A thorough explanation for the conclusions reached should be set forth. 

5. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his left and right knee disorders.  The claims file should be made available to and reviewed by the examiner. 

The examiner shall discuss any functional impairment of the left and right knee, addressing weakened movement, excess fatigability, incoordination, instability, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, if possible.  

A thorough explanation for the conclusions reached should be set forth. 

6.  Then refer the Veteran's claims to the Director of Compensation Service for a collective extraschedular consideration.   

7.  Then readjudicate the appeal, if the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


